DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/SE2016/051044 filed October 27, 2016 and to Foreign Application SE160137A filed February 4, 2016 is acknowledged. 

Status of Claims 
This Office Action is responsive to the amendment filed on January 7, 2021. As directed by the amendment: claims 1-2, 13-15, and 20 have been amended; claim 16 has been cancelled; and claim 21 has been added. Thus, claims 1-15 and 17-21 are presently pending in this application.
Applicant’s amendments to claims 1 and 15 obviate the previous claim objections. Claims 14 and 19 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 14 and 15 obviate the previous rejections under 35 U.S.C. 112(b) of claims 14 and 19. Claims 1-4 and 10-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (U.S. Pub. No. 2013/0192604) in view of Leise, JR (U.S Pub No. 2015/0359658). Claims 5-8 and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Cisko, JR (U.S. Pub. No. 2003/0204171). Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Persson’604 (U.S. Pub. No. 20150306327). Applicant’s amendments to independent claim 15 has necessitated the new grounds of rejection applied thereto, shown below.  The grounds of rejection applied to independent claim 1 have been maintained, shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 10-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (U.S. Pub. No. 2013/0192604; hereinafter: “Persson’604”) in view of Leise, JR (U.S Pub No. 2015/0359658; hereinafter: Leise).
Regarding Claim 1, Persson’604 discloses a tracheostoma device holder comprising a skirt (6; Fig. 1-3) for attachment over a tracheostoma via a skin adhesive proximal side of the skirt (A, Fig. A annotated below; ¶ 0032), wherein the skirt is provided with a through hole (B, Fig. A annotated below); a tubular tracheostoma device fitting (2; Fig. 1-3) arranged circumferentially around the through hole (Fig. 1-3; ¶¶ 0030-0035), wherein the tubular tracheostoma device fitting comprises a sleeve (C, Fig. A annotated below) extending distally from a distal side (D, Fig. A annotated below) of the skirt.

    PNG
    media_image1.png
    273
    799
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Persson’604.
Persson’604 does not specifically disclose the tracheostoma device holder comprising an annular lip, wherein the annular lip extends proximally and centrally from the sleeve.
Leise teaches a tracheostoma device fitting (12; Fig. 1-3) for holding a tracheostoma aid device (14; Fig. 1-3; ¶¶ 0019-0024) comprising an annular lip (20, 26; Fig. 1-3), wherein the annular lip extending proximally and centrally from a sleeve (16, 24; Fig. 1-3; ¶¶ 0019-0026) for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify tracheostoma device holder of Persson’604 to include the annular lip extending proximally and centrally from the sleeve as taught by Leise for the purpose of increasing patient hygiene, providing a secure connection to prevent inadvertent disconnection, and providing a more stable and durable coupling (See Leise: 0019). Examiner notes: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “for holding a tracheostoma aid device superimposed on a tracheostoma of a person” does not result in a structural difference between the claimed invention and the tracheostoma device holder disclosed by the modified device of Persson’604.  
Regarding Claim 2, The modified device of Persson’604 discloses the tracheostoma device holder wherein the annular lip extends proximally and centrally from an inner central side wall (A, Fig. B annotated below) of the sleeve (See Leise: Fig. 3) and an end (See Leise: at 32; Fig. 3). 

    PNG
    media_image2.png
    179
    535
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3 of Leise.

The modified device of Persson’604 does not explicitly disclose the tracheostoma device holder wherein the end of the annular lip ends distally of the distal side of the skirt. 
Leise discloses the tracheostoma device fitting wherein the annular lip having the end (32; Fig. 3) being recessed 20 microns or greater from the proximal side of the skirt (A, Fig. A annotated above; See Leise: 18; Fig. 3; ¶ 0022) to ensure there is no space for containments. As disclosed and depicted (See Leise: ¶ 0022, Fig. 3), the end of the annular lip being recessed from the proximal side of the skirt by a specific depth (i.e. 20 microns or greater) and as such the recessed depth of the end of the annular lip is disclosed to be a result effective variable in that the recessed depth of the end of the annular lip changes the spring tension used to maintain integrity while allowing for flexibility and ensures that there is no area for contaminant (See Leise: ¶ 0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 by making the end of the annular lip recessed further (i.e. greater than 20 microns) to be distally of the distal side of the skirt as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 3 and 18, the modified device of Persson’604 discloses the tracheostoma device wherein the annular lip extends from a distal end zone (at B, Fig. B annotated above) of the sleeve that includes a distal end (B, Fig. B annotated above) of the sleeve.
Regarding Claims 4 and 19, the modified device of Persson’604 discloses the tracheostoma device wherein the proximally and centrally extending lip forms a cavity (See Leise: 28; Fig. 3; ¶¶ 0021-0022) laterally of the annular lip.
Regarding Claim 10, the modified device of Persson’604 discloses the tracheostoma device wherein the skirt extends laterally as a flange (E, Fig. A annotated above) from the tubular tracheostoma device fitting, in relation to a central axis (See Persson’604: 9; Fig. 3) of the through hole, and the tubular tracheostoma device fitting extends axially and distally from the skirt (See Persson’604: Fig. 3; ¶¶ 0030-0035).

Regarding Claim 11, the modified device of Persson’604 discloses a tracheostoma device for placement in a tracheostoma device holder according to claim 1, show above, [Examiner notes: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, Applicant’s inclusion of the tracheostoma device holder of claim 1 implicitly links claim 11 to claim 1 thereby, resulting in a structural difference based on the tracheostoma device holder of claim 1.  Therefore, the tracheostoma device holder of claim 1 disclosed by the resultant modified device of Persson’604, from the rejection under 35 U.S.C. 103 Persson’604 in view of Leise, shown above, for the purpose of this Office Action, is utilized herein to disclose the tracheostoma device because the tracheostoma device holder of claim 1 has specific structure that would implicitly limit the recited tracheostoma device.] the tracheostoma aid device comprising a tubular body (See Leise: 46; Fig. 3) with a central axis (A, Fig. C annotated below) and an outer lateral wall (See Leise: 40; Fig. 3; ¶ 0023), and a heel (See Leise: 42, 44; Fig. 3; ¶¶ 0023-0024, 0026) at a proximal end zone (B, Fig. C annotated below) of the tubular body.

    PNG
    media_image3.png
    189
    611
    media_image3.png
    Greyscale

Figure C, Adapted from Fig. 3 of Leise.
Regarding Claim 12, the modified device of Persson’604 discloses the tracheostoma device wherein the heel is continuously annular at the outer lateral wall (See Leise: Fig. 4-5; ¶ 0016).
Regarding Claim 14, the modified device of Persson’604 discloses the tracheostoma device wherein a proximal end surface (D, Fig. C annotated above) of the heel is slanted inwardly relative to a central axis (See Persson’604: 9; Fig. 3; ¶ 0030) of the through hole [Examiner notes: The central axis of the tracheostoma aid device (A, Fig. C annotated above)  is coincidental with the central axis of the through hole of the tracheostoma device holder (See Persson’604: 9; Fig. 3). Leise depicts the proximal end surface (D, Fig. C annotated above) as being at an acute angle take from the proximal end surface and the central axis of the tracheostoma aid device, thus the proximal end surface is slanted inwardly towards the central axis of the through hole of the tracheostoma device holder].

Regarding Claim 15, Persson’604 discloses a tracheostoma device holder comprising a skirt (6; Fig. 1-3) for attachment over a tracheostoma via a skin adhesive proximal side of the skirt (A, Fig. A annotated above; ¶ 0032), wherein the skirt is provided with a through hole (B, Fig. A annotated above); a tubular tracheostoma device fitting (2; Fig. 1-3) arranged circumferentially around the through hole (Fig. 1-3; ¶¶ 0030-0035), wherein the tubular 
Persson’604 does not specifically disclose the tracheostoma device holder comprising an annular lip, wherein the annular lip extends proximally and centrally from the sleeve.
Leise teaches a tracheostoma device fitting (12; Fig. 1-3) for holding a tracheostoma aid device (14; Fig. 1-3; ¶¶ 0019-0024) comprising an annular lip (20, 26; Fig. 1-3), wherein the annular lip extending proximally and centrally from a sleeve (16, 24; Fig. 1-3; ¶¶ 0019-0026) and a free end (at 32; Fig. 3) for the purpose of increasing patient hygiene, providing a secure connection to prevent inadvertent disconnection, and providing a more stable and durable coupling (¶ 0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify tracheostoma device holder of Persson’604 to include the annular lip extending proximally and centrally from the sleeve and the free end as taught by Leise for the purpose of increasing patient hygiene, providing a secure connection to prevent inadvertent disconnection, and providing a more stable and durable coupling (See Leise: 0019). Examiner notes: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “for holding a tracheostoma aid device superimposed on a tracheostoma of a person” does not result in a structural difference between the claimed invention and the tracheostoma device holder disclosed by the modified device of Persson’604 because the modified device of Persson’604 is configured to accomplish the recited purpose or intended use.
wherein the end of the annular lip ends distally of the distal side of the skirt. 
Leise discloses the tracheostoma device fitting wherein the annular lip having the freed end (32; Fig. 3) being recessed 20 microns or greater from the proximal side of the skirt (A, Fig. A annotated above; See Leise: 18; Fig. 3; ¶ 0022) to ensure there is no space for contaminants. As disclosed and depicted (See Leise: ¶ 0022, Fig. 3), the free end of the annular lip being recessed from the proximal side of the skirt by a specific depth (i.e. 20 microns or greater) and as such the recessed depth of the free end of the annular lip is disclosed to be a result effective variable in that the recessed depth of the free end of the annular lip changes the spring tension used to maintain integrity while allowing for flexibility and ensures that there is no area for contaminants (See Leise: ¶ 0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 by making the free end of the annular lip recessed further (i.e. greater than 20 microns) to be distally of the distal side of the skirt as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 17, the modified device of Persson’604 discloses the tracheostoma device holder wherein the annular lip extends from an inner central side wall (A, Fig. B annotated above) of the sleeve (See Leise: Fig. 3).
Regarding Claim 20, the modified device of Persson’604 discloses the tracheostoma device holder wherein the skirt comprises a proximal end sheet (See Persson’604: 8; Fig. 3; ¶0032), and a distal support sheet (See Persson’604: 6; Fig. 3; ¶ 0032) is provided distally of the proximal end sheet (See Persson’604: Fig. 3); and wherein the annular lip has the free end (See Leise: at 32; Fig. 3) that ends distally of the distal support sheet. (Examiner notes: The modified .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Persson’604 in view of Leise. Examiner notes Applicant’s amendments to claim 11 were not substantial and the 35 U.S.C. 103 rejection in the Non-Final of October 8, 2020 of claim 11 has been maintained in this Office Action. Applicant’s amendments to claim 13 were significant necessitating a modification of the previous 35 U.S.C. 103 rejection of claim 11 to reject claim 13, shown below.  
Regarding Claim 13, the modified device of Persson’604 discloses a tracheostoma device for placement in a tracheostoma device holder according to claim 1, show above, [Examiner notes: During examination, statements in wherein the skirt comprises a proximal end sheet, and a distal support sheet is provided distally of the proximal end sheet; and wherein the annular lip has a free end that ends distally of the distal support sheet the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, Applicant’s inclusion of the tracheostoma device holder of claim 1 implicitly links claim 11 to claim 1 thereby, resulting in a structural difference based on the tracheostoma device holder of claim 1.  Therefore, the tracheostoma device holder of claim 1 disclosed by the resultant modified device of Persson’604, from the rejection under 35 U.S.C. 103 Persson’604 in view of Leise, shown above, for the purpose of this Office Action, is utilized herein to disclose the tracheostoma device because the tracheostoma device holder of claim 1 has specific structure that would implicitly limit the recited tracheostoma device.] the tracheostoma aid device comprising a tubular body (See Leise: 46; Fig. 3) with a central axis (A, Fig. C annotated above) and an outer lateral wall (A, Fig. D annotated below), and a heel (See Leise: 42, , and wherein a free end of the annular lip (See Persson’604: 22, 30; Fig. 3) engages against the outer lateral wall distally of the distal ledge of the heel (B, Fig. D annotated below).

    PNG
    media_image4.png
    243
    613
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2 of Leise.

Claims 5-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Persson’604 in view of Leise as applied to claim 4 above, and further in view of Cisko, JR (U.S. Pub. No. 2003/0204171; hereinafter: “Cisko”).
Regarding Claims 5-6, the modified device of Persson’604 discloses the tracheostoma device of claim 4, above. 
The modified device of Persson’604 does not disclose the tracheostoma device wherein the skirt comprises a proximal end sheet, wherein the proximal end sheet comprises a skin adhesive hydrogel or hydrocolloid.
Cisko teaches an adhesive faceplate for ostomy appliance comprising a skirt (“wafer”, 10; Fig. 1-3) having a proximal end sheet (11; Fig. 1-3; ¶¶ 0010-0015), wherein the proximal end sheet comprises a skin adhesive hydrocolloid (Abstract; ¶¶ 0010, 0015) for the purpose of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 to include the 
Regarding Claims 7-8, the modified device of Persson’604 discloses the tracheostoma device of claim 5, above. 
The modified device of Persson’604 does not disclose the tracheostoma device comprising a distal support sheet being provided distally of the proximal end sheet, wherein the distal support sheet comprises polyurethane
Cisko teaches an adhesive faceplate for ostomy appliance comprising a distal support sheet (12; Fig. 1-3) distally of the proximal end sheet (11; Fig. 1-3), wherein the distal support sheet comprises polyurethane (¶ 0011) for the purpose of enabling the skirt to be flexible, stretchable and contractible thereby being anatomically conformable (¶ 0011). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 to include the distal support sheet being distal of the proximal end sheet, wherein the distal support sheet comprises polyurethane as taught by Cisko for the purpose of enabling the skirt to be flexible, stretchable and contractible thereby being anatomically conformable (See Cisko: ¶ 0011). 
Regarding Claim 21, the modified device of Persson’604 discloses the tracheostoma device of claim 7, above, wherein the annular lip extends from a distal end zone (A, Fig. E annotated below) of the sleeve to a free end (See Leise: at 32; Fig. 3).

    PNG
    media_image5.png
    162
    535
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 3 of Leise.
 
Leise discloses the tracheostoma device fitting wherein the annular lip having the free end (32; Fig. 3) being recessed 20 microns or greater from the proximal side of the skirt (A, Fig. A annotated above; See Leise: 18; Fig. 3; ¶ 0022) to ensure there is no space for containments. As disclosed and depicted (See Leise: ¶ 0022, Fig. 3), the free end of the annular lip being recessed from the proximal side of the skirt by a specific depth (i.e. 20 microns or greater) and as such the recessed depth of the free end of the annular lip is disclosed to be a result effective variable in that the recessed depth of the free end of the annular lip changes the spring tension used to maintain integrity while allowing for flexibility and ensuring no area for containments (See Leise: ¶ 0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 by making the free end of the annular lip recessed further (i.e. greater than 20 microns) to be distally of the distal support sheet as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Persson’604 in view of Leise as applied to claim 1 above, and further in view of Persson’604 (U.S. Pub. No. 20150306327; hereinafter: “Persson’327”).
Regarding Claim 9, the modified device of Persson’604 discloses the tracheostoma device wherein the tracheostoma device fitting is made of a flexible and resilient material (See Leise: ¶ 0019).

Persson’327 teaches tracheostoma device holder comprising a tracheostoma device fitting (103; Fig. 1-3) made of rubber or silicone for the purpose of providing a material that is flexible and resilient (¶ 0019). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Persson’604 to include the tracheostoma device fitting being made of rubber or silicone as taught by Persson’327for the purpose of providing a material that is flexible and resilient (See Persson’327: ¶ 0019).

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant assert a skilled artisan would not look to prior art of record Leise to arrive at the claimed subject matter because the term “tracheostoma” is not found in Leise, Pg. 7. Examiner respectfully disagrees. Firstly, it is noted that “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. “ (See MPEP 2131).  The fact that the specific term “tracheostoma” is not recited does not disqualify the disclosure of Leise because Leise discloses the elements as they are arranged. Applicant’s identity of terminology assertion is not persuasive. 
Secondly, if Applicant had intended to assert that prior art Leise is nonanalogous art because the disclosure of Leise fails to recite “tracheostoma”, Pg. 7. Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, device of Leise is in the field of applicant’s endeavor and, therefore, is 
Finally, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “for holding a tracheostoma aid device superimposed on a tracheostoma of a person” does not result in a structural difference between the claimed invention and the tracheostoma device holder disclosed by the modified device of Persson’604, nor does the recited purpose or intended use further limit the field of applicant’s endeavor because one of ordinary skill in the art would expect the modified device of Persson’604 to perform function of holding the tracheostoma aid device superimposed on the tracheostoma of a person. Therefore, the device of Leise is in the field of applicant’s endeavor and provides obvious motivation to one of ordinary skill in the art to use the teachings of Leise.  
Applicant asserts that Persson’604 and Leise fail to disclose a connection that provides both sealing and securing functions by snapping into position distally of the ledge 204 of the heel 202 of the tracheostoma aid device 200; "[d]ue to this configuration, the retaining force and sealing effect will increase as the pressure difference between the surroundings and the trachea increases, since the distally directed force will push the lip 107 centrally/inwardly." (Para. [0022]  [sic]), Pg. 7.  Examiner respectfully disagrees. Firstly, Applicant’s specification does not have numbered paragraphs, so Applicant’s support for the reference to their specification is found on Pg. 5-6. Secondly, in response to applicant's argument that prior art Persson’604 and Leise fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., snapping sealing and securing connection where the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant recitation of the tracheostoma device holder in claim 1 does not inherently, explicitly, or functional recite the asserted connection that provides both sealing and securing functions by snapping, such that: the retaining force and sealing effect will increase as the pressure difference between the surroundings and the trachea increases as Applicant asserts.  This is so at least because claim 1 is directed to the limitations of the tracheostoma device holder and does not include limitations of the tracheostoma aid device (200) that Applicant is relying upon (e.g. the ledge 204 and heel 202). Put another way, claim 1 is directed to a tracheostoma device holder, Applicant asserts Persson’604 and Leise fail to disclose limitations of a tracheostoma aid device that are not recited in claim 1. Therefore, Applicant’s arguments have been fully considered but they are not persuasive.
Examiner suggest amending the claims to recite a tracheomstoma coupling system that recites the limitations of both the tracheostoma device holder and tracheostoma aid device such that the retaining force and sealing effect will increase as the pressure difference between the surroundings and the trachea increases is inherently, explicitly, or functional recited to better capture the instant invention.

Applicant’s arguments regarding the new limitations with respect to the annular lip ending distally of the distal side of the skirt as recited in independent claim 15, Pg. 8, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection of Persson’604 in view of Leise shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELLIOT S RUDDIE/Examiner, Art Unit 3785